DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, FOR
     BCAP TRUST LLC2007-AA2 MORTGAGE PASS-THROUGH
              CERTIFICATES SERIES 2007-AA2,
                        Appellant,

                                    v.

   SUNSET SQUARE CONDOMINIUM ASSOCIATION, INC., ET AL.,
                       Appellee.

                              No. 4D18-3054

                              [May 29, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE16-012635.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellant.

  Jerome L. Tepps of Jerome L. Tepps, P.A., Sunrise, for appellee.

                         On Confession of Error

PER CURIAM.

    The bank appeals from an involuntary dismissal of its foreclosure
action after trial. The property owner has confessed error in the trial
court’s dismissal. We therefore reverse and remand the case for entry of
a final judgment of foreclosure.

  Reversed and Remanded.

GERBER, C.J., TAYLOR and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.